Mr. Chief Justice Del Toro
delivered the opinion of the Court.
Motion has been made to dismiss the appeal in this case upon the ground that the order appealed from is not appeal-able and upon the ground that the appeal has not been perfected in time.
After the motion to dismiss had been filed, but before the hearing had been held, the appellant asked leave of court to *207file the transcript of the record in order to perfect his appeal, attaching such transcript to his petition.
We believe it unnecessary to consider and decide the question of want of prosecution, and consequently whether he should or should not be given leave to file the transcript of record out of time, since the appeal must in any event be dismissed as not being authorized by statute.
The proceeding in question is a summary mortgage foreclosure proceeding commenced in the District Court of Guayama on November 25,1936, in which a motion was filed praying that the order directing the sale of the mortgaged property be vacated. This motion was first granted, and then, upon reconsideration, denied. The debtors have appealed from the latter order, that is, the one by which a stay of the proceedings was denied. This Court has already decided in the ease of Banco de Puerto Rico v. Del Moral, 48 P.R.R. 2 that “ According to Section 175 of the Eegulations to the Mortgage Law, an appeal lies only from an order staying a summary mortgage foreclosure proceeding. When the stay is denied, there is no appeal from such denial.”
The motion of the appellee must be granted and the appeal therefore dismissed.
Mr. Justice Córdova Davila took no part in the decision of this case.